THICA-ITORNEY                GENERAL
                           OF TEXAS




HonorableAlbert J. Hutson,Jr.
Oounty Attorney
Trinitycounty
Groveton,Texas

Dear Sirr                             Opinion moo.o+-fg6
                                      RO: The ca~~~i8sloners'
                                                           court
                                           cannot legallyinvest the
                                           permanentschool fund of a
                                           oo?ratyin such bonds ae
                                           schoolboards are authorized
                                           to issue under Article 2802 R-1,
                                           Vernon% AnnotatedCivil
                                           statutes.

         Your recent request for an opinionof this DepartBlent,
                                                             upon the
questionas is herein stated has been received.

            we quote fraa your letter aB follows:

         %y the Ccmuiesloiera'Court investthe pemeamit eahool
    fund of the county, (that is, the moneys receivedfor the sale
    of public school land given to the county)in such bcuds as
    sahoolboards are authorizedto lseueunder tit,.2802 R-1,
    B. c. S.?

         .iirt.2824, R. C. S. authorizesthe Cmmisa~oners' Court
    to investsuch fmds In bonds of the State, of tim County,
    roaddistricts etc, but all these bonds are bonds votedby
    the people and creatinga debt Ihat all the propertyof the
    polltlcalsubdivisionvoting said bond Is back of, while the
    bonds authorizedby Art. 2802 E-1 are bonds that say be issued
    by the schoolboard and are expresslynot an lndebtednese
    createdagainst the vbole districtbut only against the parti-
    cala- bullding,stadium,etc.

         "It is my opinion that such bonds as are authorized
    by Art. 2&Z E-l are not bonds that Art. 2824 authorizes
    the pemanent school fund to be investedIn, and that,
    therefore,a Oaaissioners' Court oamot legallyinvest their
    pe-ent    school funds in such bonds as Art. 2802 R-1
    aut&orizes.w

          'Em pemsnent school fund ia providedfor in Sectloas 2 aad 6
                                  of Texss. The above mentionedSeati&m
of Article VII of the Ccpetitutlorr
of the Constitutionread ka follovs:
HonorableAlbert J. Hutson, Jr., Page 2 (O-2796)


          Seotlou 2. “All fImA.9,lands and other property
    heretoforeset apart and appropriatedfor thesupportof
    pub110 eohools;all the altamats motions of land reseneA
    by the State out of the ~rants hsretoforemaAs or that
    may hem titer be made to rall.roaAmor other oorpara.tlonr
                                                            of
    soy uature whatsoeverione-halfof the pub110 Aaaaln of the
    State; and all mm ofmoney tibatmy oune to the State
    fram the sale of any portion of the saum, shall constitute
    a perpetualpublio school fund."

         aaction 4. "All lands heretofc're or hereaftergranted
    to the soverslaountfeeof thsn State for educational
    purposes,are of rigbt the propertyof said countiesres-
    pectivelyto which they yer+ granted,ad fltle %eretc
    la vested in said countlee,ad no sdveraep0setf.m'I;"  linfta-
    tion ahall ever be wailable ag&fnst %e %tle or"any oomty.
    Bach countymay sell or diupoee of fL,sland in whole or in pert
    In manner to be providedby the cmtisfomra' court of the county.
    Aotualsettlem residingon said Lmds shall be protectedin the
    prior rights of ymchaefng ':1esame to tie axttnt of the52 settle-
    ment, not to exceed 160 a,~%, at 3~6~prize fIxed by said court,
    which price shall not Incluiliie
                                  tie mix of existing SmprcvTnents
    made thereonby such ee%lers. Said la&a, ati the proceeds
    thereofwhm sold, shall be h?ld by said countiesalone as a
    +M.uatfor the benefit of pzbl!,sx&.oo.l~tieref?l;
                                                    eafd prxeede
    to be %uvestid31 bonds of +a% Baited States, the S+ate of Texas,
    or countiesor in said S*sta, or in acch o+&er securitiesaud
    under 6uch restrictionsas may It pr3s;ribedby law; antithe
    couuty shall be reapom:bk ;Lp c al.*lwrar~bner.t.3;
                                                    the iaterest
    thereonand other revenue, except the pr%nu:palS~ILU be avail-
    able fu~&.~

          The only etatute that we have bee;.able k fiud wherein the
Legislaturehas said hov and vhere t&s mmey shall be imeated is
Article 2824 of Vernon'sAxotsted Civil Statutea,vh?ch reada as
follows:

         "Each corurtyxmy sell or diepose of +fe landa graated to it
    for educatlonaipurposes lu sa& manner aa may be'@rovldedby tha
    commlsafoners'court o? such county9and the prooeedsof say
    such sale shall be inveeted in bonds of the United States, the
    Stats of Texas, the bonde of the comt9=+ of the Stats, and the
    lndependentor camon sckoold~atricts,rosd precincta,drairrrrge,
    Irrigation,navl&&m aad levydistrfcts iu this State, aad the
    bonds of lsmoqorated cities And towns, and held by auoh osunQ
    alone as a trust fos the benefit of public free schools therein,
    only the interestthereon to be used and txpmded azmually."
Honorable Albert J. Hutaou, Jr., Pa@ 3 (O-2796)



         Artlole 2802 E-l, Vernoa’s Amotated Civil   Statutes,   smonS
o~therthings rpeoifioallyproriAerthat%

           *(I* l Iloruoh obligationshall ever be a debt of any
     rohool Airtrlotor city, but rolely a ohargo upon the prop-
     erty ao moumbered, anA ohallaever    be reokoned in deter-
     nlnlng the power of aay lruoh eohool Al&riot or olty, to
     lame bonds for any other purpose authorizedby lnw; provided
     that noelectionfor the issuanoeof the bonds herein authorized
     shall be necessary,but the same may be authorizedby majoriQ
     vote of the board of trusteesof such independentschool district
     or the governfngbody of such cfty. * l *

          "The holder hereof shall never ha761 the right to demand
     payment of thla obligationout cf any fund@ raised or to be
     raised by taxation.l l l Iii0
                                 land upon which is altuated
     any of the schml impmvements other than ae describedshall
     ever be nubject to the payment of any indebtednesscreated
     hereunder,nor shall any encumbarmcs ever be executedthereon.
     l l i’


          aie above mentionedpwvisions of the Coustitutionand Article
2624, aupra, specificallyset forth the kind of bonds that may be bought
piti funds obtainedfran the sale of la~6 granted for educationalpur-
poses or any other portionof '%a permanentschool funds, and said fuuda
shall be invested in no otPlerponds except those specificallynamed and
contemplatedby the Ieglslatursas above mentioned. The bonds authorized
to be isauedby Article 2802 E-1, aupra, are not bonds named or conterm-
plated by the provislonsof the CouefFtntlonor 6tat~t.e above mentioned.
Therefore,you are respectfillya&laed that it ia the opiulon of this
Deparbuentthat the caumissloner6'co-et oaonot legaally invest t&e per-
manent school fund of the county in such bonds as school boards are
authorizedto lame under Article 2802 E-l, supra.

          !Pruatlngthat the forsgol;lg
                                     f%ly enswere your inquiry,tieme

APPROVQ)OCT 9, lf3kO                     Yours very truly
/s/Gerald c. Manu
A’PICZWWGEfCEBALOF TEXAS            A'l'IWKZTGEXERALOF !ITXAS

                                    By /e/ Ardell Wflliarcs
                                           Ardell William
                                                Assistant



APPROVED OPIlUOH cm        BY /s/ BUB CHADMAE